Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed July 30, 2021 is acknowledged.  Claim 1 is amended claims 4-7, 9-11, and 14-20 are cancelled, and claim 21 is newly added.  Claims 1-3, 8, 12-13, and 21 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed February 2, 2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 12-13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Will et al., US 3617552 (Will, of record) in view of Darling et al., USPA 2017/0166456 (Darling, of record) and Yamaya et al., US 5973068 (Yamaya).
Regarding claim 1, Will discloses an oil skimmer device (abstract, figs. 1-2) comprising:
A polymer foam oil collector (REF 12, C2/L5-7);
An oil collector retriever (REF 20) operably connected to the polymer foam oil collector for movement of the polymer foam oil collector (C2/L13-22);
An oil extractor (REF 14) positioned in operative contact with at least a portion of the foam oil collector, the oil extractor having a first set of rollers (REF 
The oil collector retriever configured to position the portion of the foam oil collector in communication with the oil extractor (via drive means of REF 20, C2/L13-22), wherein the oil extractor is configured to extract oil into an associated oil storage; and
A storage vessel (REF 46) for receiving extracted oil.
Will does not explicitly disclose that the polymer foam oil collector comprises an oleophilic coating, wherein said coating is a silane compound and corrosion resistant inorganic material.  However, Darling discloses oleophilic foams for oil spill mitigation (abstract, fig. 1) comprising a polymer foam oil collector (¶ 0022) having an oleophilic coating (abstract, ¶ 0023), wherein said coating comprises a silane compound (¶ 0025-0026) and corrosion resistant inorganic material (see “TiO2”, ¶ 0028).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the oil collector of Will to include the silane based oleophilic coating as described in Darling in order to increase the affinity of the oil collector for oil components within a body of water and to reversibly absorb oil (Darling, ¶ 0008, 0041).
While Will (in view of Darling) contemplates the use of corrosion resistant materials in the oleophilic coating, Will does not explicitly disclose the corrosion 
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the device of Will (in view of Darling) to include tin oxide as part of the coating material since it has been shown that tin oxide and titanium oxide are equally effective in forming coating formulations along silane compounds in addition to conferring corrosion resistance to the base material (Yamaya, C20/L12-40).
Regarding claim 2, Darling further discloses the oleophilic coating is functionalized with 3-(trimethoxysilyl)propylmethacrylate (¶ 0041).
Regarding claim 3, Darling further discloses the oleophilic coating has a density of functional groups of at least a monolayer (¶ 0041, 0045, Claim 1).
Regarding claim 8, Will (in view of Darling and Yamaya) discloses a substrate of the oil collector (REF 52, figs. 1-2) comprises a flexible material (see curvature around REF 18, 20, and compression around REF 38, 40, fig. 1).
Regarding claim 12, Darling further discloses the oleophilic coating comprises an organic material with the silane bound thereto (¶ 0045).
Regarding claim 13, Darling further discloses the inorganic material is MgO (¶ 0028).
Regarding claim 21, Will (in view of Darling and Yamaya) is relied upon in the rejections set forth above.
Response to Arguments
Applicant's arguments filed July 30, 2021 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS

Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779